FILED
                            NOT FOR PUBLICATION                            MAR 16 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50159

               Plaintiff - Appellee,             D.C. No. 8:13-cr-00154-JVS

  v.
                                                 MEMORANDUM*
JOSE EDUVIGUES RODRIGUEZ DIAZ,
a.k.a. Jesus Martinez Diaz, a.k.a. Jesus
Manuel Rodriguez Diaz, a.k.a. Jose
Rodriguez, a.k.a. Fernando Quinones
Silva,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Jose Eduvigues Rodriguez Diaz appeals from the district court’s judgment

and challenges his guilty-plea conviction and 30-month sentence for being an

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
illegal alien found in the United States following deportation, in violation of 8

U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Rodriguez

Diaz’s counsel has filed a brief stating that there are no grounds for relief, along

with a motion to withdraw as counsel of record. Rodriguez Diaz has filed a pro se

supplemental brief. The government has filed an answering brief.

      Rodriguez Diaz waived his right to appeal his conviction, with the exception

of an appeal based on a claim that his guilty plea was involuntary. He also waived

the right to appeal his sentence, with the exception of the court’s calculation of his

criminal history category. Our independent review of the record pursuant to

Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds for relief as

to the voluntariness of Rodriguez Diaz’s plea or the criminal history category

calculated by the court. We therefore affirm as to those issues. We dismiss the

remainder of the appeal in light of the valid appeal waiver. See United States v.

Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      We decline to review Rodriguez Diaz’s pro se ineffective assistance of

counsel claim on direct appeal because this is not one of the “unusual cases where

(1) the record on appeal is sufficiently developed to permit determination of the

issue, or (2) the legal representation is so inadequate that it obviously denies a




                                           2                                     14-50159
defendant his Sixth Amendment right to counsel.” United States v. Rahman, 642

F.3d 1257, 1260 (9th Cir. 2011).

      Counsel’s motion to withdraw is GRANTED.

      Rodriguez Diaz’s motion for appointment of new counsel is DENIED.

      AFFIRMED in part; DISMISSED in part.




                                       3                                 14-50159